                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

CARLTON EUGENE HAYES,


               Plaintiff,                                       Civil Case No. 6:18-CV-2006-MC

               V.                                               JUDGMENT

OREGON DEPARTMENT OF
CORRECTIONS, BRANDON KELLY,
OREGON STATE PENITENTIARY,

               Defendant.



MCSHANE, Judge:

       Based upon the accepted Offer of Judgment [19], judgment is entered in favor of plaintiff

and against the defendants in the amount of $251.00 plus reasonable, legally recoverable attorney

fees and costs incurred by Plaintiff through the date of service of this Offer of Judgment. Plaintiffs

attorney fees and costs shall be determined pursuant to Fed. R. Civ. P. 54, LR 54-1, LR 54-3, or other

applicable Federal Rule.

IT IS SO ADJUDGED.

       DATED this     tt. February, 2019.

                                                      L- (....__
                                                         Michael McShane
                                                     United States District Judge


1 -JUDGEMENT
